MEMORANDUM **
Efrain Hernandez appeals his conviction by guilty plea and sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Hernandez’s contention that his conviction should be reversed because Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders §§ 952 and 960 unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (2002), and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.